Citation Nr: 1029320	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  06-25 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, 
South Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral elbow 
disorders.

2.  Entitlement to service connection for bilateral knee 
disorders.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1983 to May 
2001.  This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a December 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office in Sioux 
Falls, South Dakota (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the Veteran if further 
action is required on his part.


REMAND

The Veteran is seeking service connection for bilateral elbow and 
knee disorders.  He claims that the onset of these conditions was 
during his military service.  Based upon its review of the 
Veteran's claims file, the Board finds there is a further duty to 
assist the Veteran with his claims herein.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2009).

In disability compensation claims, VA must provide a medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
(2) evidence establishing that an event, injury, or disease 
occurred in service, or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability, but (4) there is insufficient competent 
medical evidence on file for VA to make a decision on the claim.  
38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, 
which requires that the evidence of record "indicates" that the 
claimed disability or symptoms "may be" associated with the 
established event, is a low threshold.  McLendon, 20 Vet. App. at 
83.

Here, the Veteran claims he currently has multi-joint arthritis 
due to his labor-intensive military service as an infantryman.  
His service treatment records confirm various joint complaints, 
to include elbow pain.  Within his April 2001 separation 
examination report, the Veteran answered positive for "swollen 
or painful joints" and "arthritis, rheumatism or bursitis," 
and the examining physician's elaboration of the pertinent data 
reflects that such reports were made in reference to the lower 
back, left sciatica, bilateral elbows, bilateral hands, or neck.  

Although the Veteran's service treatment records do not reference 
any knee disorder specifically, the record includes a lay 
statement, dated in November 2005, by the Veteran's former 
commanding officer, Mr. G.S., that the Veteran reported having 
painful joints, including the knees and elbows, following 
workouts in service, and that the Veteran was placed on profile 
due to constant pain.  

With respect to the Veteran's claim for a bilateral knee 
disorder, the record includes a current diagnosis of degenerative 
arthritis of the right knee, confirmed by a July 2005 x-ray 
testing.  While no current diagnosis of a left knee disorder is 
shown, subsequent VA treatment reports noted the Veteran's 
history of polyarthralgia of the bilateral knees and ongoing 
bilateral knee pain.

A private treatment record dated May 2002 notes a history of 
tendonitis of the right elbow and a February 1999 VA treatment 
report notes the Veteran's complaints of swelling and pain in his 
elbows and that Salsalate was prescribed for hand and elbow pain.  
Overall, however, it is entirely unclear whether the Veteran has 
current diagnoses of the bilateral elbows are left knee.

In short, the Board finds the medical evidence ambiguous as to 
whether the Veteran currently has disorders affecting the 
bilateral elbow and knee joints associated with his complaints of 
joint pain in the military.  The Veteran has never been afforded 
a VA examination in conjunction with these claims, and the Board 
finds that a VA joint examination is necessary to adequately 
decide the merits of the claims here.  Id.  

The RO/AMC should also take this opportunity to obtain recent VA 
outpatient treatment records and any identified private treatment 
records relevant to the claims on appeal.

Accordingly, the case is remanded for the following actions:

1.  The RO must request that the Veteran 
identify all VA and non-VA medical 
providers who have treated him for his 
elbow and knee disorders since his 
discharge from the service. The RO must 
then obtain copies of the related medical 
records that are not already in the claims 
folder.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named records 
the RO is unable to secure same, the RO 
must notify the Veteran and (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the claim, 
and (d) that he is ultimately responsible 
for providing the evidence.  The Veteran 
and his representative must then be given 
an opportunity to respond.  

2.  After these records are obtained to the 
extent available, the RO must afford the 
Veteran an appropriate VA examination to 
determine whether the Veteran currently has 
bilateral knee and elbow disorders and the 
etiology of any current elbow and knee 
disorder found.  The claims file must be 
provided to and reviewed by the examiner, 
to include a copy of this Remand.  All 
pertinent symptomatology and findings must 
be reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Following a review of the 
service and post service medical records, 
the examiner must identify any (left and 
right) elbow and/or knee disorder(s) found, 
and for each identified elbow and/or knee 
disorder(s) the examiner must provide an 
opinion as to whether they were caused or 
aggravated by the Veteran's military 
service in light of his complaints of joint 
pain in the military, particularly after 
exercise.  

A complete rationale for all opinions must 
be provided.  If any requested opinion 
cannot be made without resort to 
speculation, the examiner must state this 
and specifically explain why an opinion 
cannot be provided without resort to 
speculation.  The report prepared must be 
typed.

3.  The RO must notify the Veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claims, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claims.  38 C.F.R. §§ 3.158, 
3.655 (2009).  In the event that the 
Veteran does not report for any scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.

4.  The examination report must be reviewed 
to ensure that it is in complete compliance 
with the directives of this remand.  If the 
report is deficient in any manner, the RO 
must implement corrective procedures.

5.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims must be readjudicated.  
If any of the claims remains denied, a 
supplemental statement of the case must be 
provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



_________________________________________________
SHEREEN M. MARCUS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



